department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date jan person to contact identification_number telephone number in reply refer to u st date for filing a petition with the tax_court uil certified mail- return receipt requested dear this is a final adverse determination_letter that your exempt status under sec_501 of the internal_revenue_code irc is revoked recognition of your exemption under sec_501 is revoked effective january 20xx our adverse determination was made for the following reason s you have not established that you are organized and operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 you have not established that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual contributions to your organization are not deductible under section revenue code of the internal you are required to file federal_income_tax returns on form_1120 these returns should be and for all filed with the appropriate service_center for the year ending december years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal revenue ‘code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment an independent organization within the irs that can the taxpayer_advocate_service tas is help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke' director exempt_organizations examinations enclosure publication department of the treasury irs tax_exempt_and_government_entities_division internal_revenue_service wae we oy taxpayer_identification_number exempt_organizations examinations form tax_year s ended person to contact id number contact numbers toll free long distance manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalog number 34809f for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely wave tloeka maria hooke director exempt_organizations examinations enclosures report of examination form_6018 publication publication form 886-a letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the ‘t'reasury - internal_revenue_service schedule no or exhibit year period ended december 20xx date of notice july 20xx issues whether tax under sec_501 of the internal_revenue_code but should be revoked due to the fact they have failed to meet the organizational and operational tests which qualified for exemption from federal income facts was granted exemption as a c on august 20xxwith an effective date of exemption of may 20xx filed form 1023-ez for exemption on august 20xx and an organization exempt under c needs to be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and to foster national and amatuer sports competition was selected for audit to ensure that the examined organization's activities and operations align with its approved exempt status failed to respond with a copy of their articles of incorporation after being asked for several times e o o o correspondence for the audit was as follows letter rev with attachments were mailed to the organization on july 20xx with a response date of august 20xx july 20xx tco received faxed reply from organization addressing issues from letter along with form_4564 information_document_request idr the main activity of the organization is to maintain the cemetery’s grounds year-round and to open and close graves upon the day of burials which may occur during the year july 20xx am tax compliance officer tco received a voice message from the chairman chairman back but had to leave a voice message of his own to have the chairman call him back the phone number given to the tco was may 20xx tco sent letter 3844-b along with idr requesting articles of incorporation and also sent them copies of their form 990-n determination_letter and form 1023-ez with the response due_date of june 20xx of the organization tco attempted to call the telephone contact for the audit was as follows department of the treasury - internal_revenue_service form 886-a rev page -1- o e form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx o o o o o o explained what we july 20xx pm the chairman of the org called back and wanted clarification from the idr as to what exactly we were looking for requested in letter with form_4564 information_document_request idr also indicated that they possibly could and what they needed to send to us have filed the wrong application they filed form 1023-ez as opposed to form_1024 which would be most appropriate for most all cemeteries told him we would wait for his response before determining that information but he wanted to know what would happened if they did indeed filed the incorrect form for requesting their tax-exempt status did file the incorrect form explained briefly what would happen if they august 20xx tco reviewed reply from the organization and called the requesting a copy of their articles of incorporation organization and a more detailed listing of their revenues and expenses for the year under audit the chairman said he would look at their information and get back to me august 20xx tco had been having phone issues with missed calls and saw that a call had been received from this organizations phone number tco attempted to contact the org to see if there were any more questions a phone message was left since no one answered the call october 20xx tco called and spoke with chairman of organization tco asked for copy of articles of incorporation again as well as a more detailed listing of revenues and expenses the chairman said he would fax a copy of both to me march 20xx tco had holiday season off as well as had surgery and recovery no copy of articles of incorporation and detail information on revenues and expenses called the chairman of the organization and apologized for the lack of contact asked about the items still missing and he indicated he faxed information to me no record was recorded of receiving such information he said he had the information at home and would fax it to me again today or tomorrow march 20xx no information was faxed in the time allotted and tco called to see where the chairman was at in gathering information and sending it chairman had a death in the family and got sidetracked in responding will try and get information to tco by end of the week law internal_revenue_code irc sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national and or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the net_earnings form 886-a rev department of the treasury - internal_revenue_service page -2- fo on a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx inures to the benefit of any private_shareholder_or_individual treasury regulations treas reg sec_1_501_c_3_-1 a in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in the section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 in order to be exempt under sec_501 the organization must be both organized and operated exclusively for one or more of the purposes specified in the section religious charitable scientific testing for public safety literary or educational it engages primarily in activities ftr sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational_test or the operational_test it is not exempt if an organization fails to sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes described in sec_501 of the code if more than an insubstantial part of its activities is not in furtherance of a c purpose accordingly the organization does not qualify for exemption under sec_501 of the code sec_6001 of the code provides that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title regulation sec_1_6001-1 of the code provides that such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 through regulation sec_1_6001-1 of the code provides that the books_or_records required by this section shall be kept at all time available for inspection by authorized internal revenue officers department of the treasury - internal_revenue_service form 886-arev page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law regulation sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 organization’s position the organization was previously exempt under c before being auto revoked for not filing a form_990 when it reapplied for exemption the organization used form 1023-ez instead of form_1024 and checked the box that they were eligible and received exemption under sec_501 the organization reapplied for exemption under a different section c than they previously were c before their revocation government’s position based on the above facts the organization did not respond to verify that they were organized and operated exclusively for one or more of the purposes specified in sec_501 the organization fails to meet either the organizational_test or the operational_test and therefore is not exempt no organizing documents were provided by the organization to verify that if the organization meets the organizational_test for a sec_501 organization it was concluded that without being able to review the organizing documents we were unable to verify the organization was organized exclusively for charitable religious educational and scientific purposes within the meaning of c of the internal_revenue_code and that it contained an appropriate dissolution clause for a 501_c_3_organization as a result does not satisfy the organizational_test required by sections sec_1_501_c_3_-1of the regulations does not meet the requirements of sec_1_501_c_3_-1 of the regulations which requires them to engage primarily in activities which accomplish one or more exempt purposes since they are operating for the substantial private benefit of their providers and members they are not operating exclusively for charitable educational religious or scientific purposes in analysis of the current description of activities the organization’s activities do not meet the operational requirements for a c exemption although it provides some benefit to the public a substantial purpose of the organization is promoting the services of the members form 886-a crev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx conclusion based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax-exempt status should be revoked as a result we conclude that they are not operating exclusively for public rather than private purposes we conclude based on the stated facts that they do not qualify for tax exemption because more than an insubstantial part of their activities are not in furtherance of exempt purposes accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods after january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
